Citation Nr: 0947282	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  07-27 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date earlier than May 5, 2005, 
for the award of a 50 percent disability evaluation for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to 
December 1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which awarded an increased 
disability evaluation of 50 percent for PTSD, effective May 
5, 2005.  A timely appeal was noted with respect to the 
effective date.

In April 2006, the Board remanded this issue to the RO (via 
the Appeals Management Center (AMC)) for further evidentiary 
development.  After completion of the requested development, 
the case is back before the Board for further appellate 
action.

A hearing on this matter was held before a Decision Review 
Officer sitting at the RO on July 25, 2007.  A copy of the 
hearing transcript has been associated with the file.


FINDINGS OF FACT

1.  A March 1988 rating action that granted service 
connection for PTSD and assigned a 30 percent rating from 
October 1997 was not appealed.  

2.  A VA PTSD examination was accomplished on January 4, 1989 
and could be construed as an informal claim for an increased 
rating.  

3.  It was not factually that the veteran's PTSD was 
productive of considerable social and industrial impairment 
or reduced reliability and productivity that exceeded the 
criteria for a 30 percent rating.


CONCLUSION OF LAW

An effective date earlier than May 5, 2005, for the award of 
a 50 percent rating for PTSD is denied.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated March 2003 and July 2004, the RO 
satisfied its duty to notify the Veteran under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO 
notified the Veteran of: information and evidence necessary 
to substantiate his claim for an increased rating for PTSD; 
information and evidence that VA would seek to provide; and 
information and evidence that the Veteran was expected to 
provide.  

After the increased rating claim was allowed, the Veteran 
indicated in correspondence dated November 2005 that he 
agreed with the RO's assignment of a 50 percent rating, but 
disagreed with the assigned effective date of May 5, 2005.   
Once a claim is granted (in this case, the Veteran has 
indicated his satisfaction with the assigned rating), it is 
substantiated and additional notice is not required.  Thus, 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  All 
identified and available treatment records have been 
secured.  The Veteran has been medically evaluated in 
conjunction with his claim.  The duties to notify and assist 
have been met.



Legal Criteria

The general rule with respect to the effective date for an 
award of increased compensation is that the effective date of 
an award shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefore.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  An exception to that rule applies under circumstances 
where evidence demonstrates a factually ascertainable 
increase in disability during the one-year period preceding 
the date of receipt of a claim for increased compensation.  
In that situation, the law provides that the effective date 
of the award shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within 1 year from such date.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see 
VAOPGCPREC 12-98 (Sept. 23, 1998); see also Harper v. Brown, 
10 Vet. App. 125 (1997) (noting that § 5110(b)(2) and 38 
C.F.R. § 3.400(o)(2) are applicable only where the increase 
precedes the claim (provided also that the claim is received 
within one year after the increase) and are not applicable 
when a claim is filed and the increase in disability is 
subsequently ascertainable).  In all other cases, the 
effective date will be the date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(o)(1).

Thus, in fixing an effective date for an award of increased 
compensation, VA must make two determinations.  It must 
determine when a claim for increased compensation was 
received, and when a factually ascertainable increase in 
disability occurred.

With respect to the first determination, a specific claim in 
the form prescribed by the Secretary must be filed in order 
for benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. 
§ 3.151(a).  Any communication or action indicating intent to 
apply for one or more benefits under the laws administered by 
VA from a claimant may be considered an informal claim.  38 
C.F.R. § 3.155(a).  When a claim has been filed which meets 
the requirements of 38 C.F.R. § 3.151, an informal request 
for increase or reopening will be accepted as a claim.  38 
C.F.R. § 3.155(c).

VA must look to all communications from a claimant that may 
be interpreted as applications or claims - formal and 
informal - for increased benefits and is requested to 
identify and act on informal claims for benefits.  See 
Servello v. Derwinski, 3 Vet. App. 196 (1992).

Analysis

a.  Date of Claim

In this case, the RO initially granted service connection for 
PTSD in a March 1988 rating decision.  A disability 
evaluation of 30 percent was assigned, effective October 30, 
1987.   The Veteran did not appeal this decision after 
appropriate notice and, as such, it is final.  38 U.S.C.A. 
§ 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1987).  

Following a January 4, 1989 VA examination for PTSD, the RO 
denied entitlement to a rating in excess of 30 percent for 
PTSD in a rating decision dated in July 1989.  However, the 
Veteran was not notified of the decision or provided with a 
notice of appellate rights.  The RO apparently recognized 
this error in February 1994, issuing another decision 
confirming a 30 percent rating for PTSD.  The Veteran was 
properly notified of the decision and perfected a timely 
appeal.  

b.  Date of Factually Ascertainable Increase in Disability

The rating criteria for mental disorders were changed, 
effective November 1996, which was during the course of this 
appeal.  When the regulations concerning entitlement to a 
higher rating are changed during the course of an appeal, the 
Veteran may be entitled to resolution of his claim under the 
criteria that are to his advantage.  The old rating criteria 
may be applied throughout the period of the appeal, if they 
are more favorable to the Veteran.  New rating criteria, 
however, may be applied only from the effective date of the 
change forward, unless the regulatory change specifically 
permits retroactive application. 38 U.S.C.A. § 5110(g); 
VAOGCPREC 7-2003 (Nov. 19, 2003); VAOGCPREC 3-2000 (April 10, 
2000).

Under the prior criteria, a 10 percent rating for PTSD is 
appropriate when symptoms are less than the criteria for 30 
percent, with emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  38 
C.F.R.         § 4.132, Diagnostic Code 9411 (effective prior 
to Nov. 7, 1996).  

PTSD productive of definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people and psychoneurotic symptoms resulting in such 
reductions in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment warrants a 30 percent rating.  Id.

In Hood v. Brown, 4 Vet.App. 301 (1993), the United States 
Court of Veterans Appeals stated that the term "definite" in 
38 C.F.R. § 4.132 was "qualitative" in character, whereas the 
other terms were "quantitative" in character, and it invited 
the Board to "construe" the term "definite" in a manner that 
would quantify the degree of impairment for purposes of 
meeting the statutory requirement that the Board articulate 
"reasons or bases" for its decision.  38 U.S.C.A. § 7104 
(West 2002).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of VA concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that "has more than moderate but less than rather large."  
VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  The Board is bound by 
this interpretation of the term "definite."  38 U.S.C.A. 
§ 7104 (West 2002).

A 50 percent rating is appropriate when the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired and that reliability, 
flexibility, and efficiency levels are so reduced by reason 
of psychoneurotic symptoms as to result in considerable 
industrial impairment. Id. 

Where the ability to establish or maintain effective or 
favorable relationships with people is severely impaired and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain and retain employment, a 70 percent rating is 
warranted. Id. 

A 100 percent evaluation requires that attitudes of all 
contacts except the most intimate be so adversely affected as 
to result in virtual isolation in the community and there be 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes (such as fantasy, confusion, panic, and 
explosions of aggressive energy) associated with almost all 
daily activities resulting in a profound retreat from mature 
behavior. The Veteran must be demonstrably unable to obtain 
or retain employment. Id.

Under the revised criteria, effective November 7, 1996, the 
General Rating Formula for Mental Disorders at 38 C.F.R. § 
4.130 provides the following ratings for psychiatric 
disabilities:  

A mental condition has been formally diagnosed, but symptoms 
are not severe enough either to interfere with occupational 
and social functioning or to require continuous medication, a 
noncompensable (0 percent) rating.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication, a 
10 percent rating.  Id.

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events), a 30 percent 
rating.  Id.

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, a 50 percent rating.  Id. 

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, a 70 percent rating.  Id.

Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, a 100 
percent rating.  Id.

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The record contains many references to the Veteran's Global 
Assessment of Functioning (GAF) scores.  GAF scores are 
interpreted on a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health.  The American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 46 
(4th ed. 1994) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by GAF score, is to be considered, but it is not 
determinative of the VA disability rating to be assigned; the 
disability evaluation is to be based on all of the evidence 
that bears on occupational and social impairment.  See 38 
C.F.R. § 4.126; VAOPGCPREC 10-95.

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See 38 C.F.R. § 4.130 (incorporating by 
reference the VA's adoption of the DSM- IV for rating 
purposes).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Id.  

The Veteran has received several VA examinations over the 
years.  In January 1988, the Veteran reported that he thought 
about Vietnam "a lot."  He had been gainfully employed with 
the Milwaukee, Wisconsin, school system since his discharge 
from service; however, after his marriage ended in divorce, 
he moved to Atlanta and began working in a warehouse.  He 
reported that he was isolated socially, with no friends.  He 
reported no history of alcohol abuse or legal difficulties.  
Intrusive thoughts of Vietnam were triggered by diesel fuel, 
the sound of helicopters, and war movies.  He expressed 
"survivor's guilt" and indicated that he did not trust men 
of Asian descent.  He indicated that it was becoming more 
difficult to maintain employment, but attributed his 
difficulties primarily to unrelated musculoskeletal 
disorders.  The examiner noted that the Veteran had given up 
"substantial employment" in Milwaukee and "since that time 
has been doing menial jobs."  Associative processes were 
normal, and there were no delusions or hallucinations.  His 
mood was "subdued and [s]ensorium is intact."  The Veteran 
was diagnosed with PTSD.  

On VA examination on January 4, 1989, the Veteran indicated 
that he was no longer employed due to a painful back, neck 
and feet.  However, he was actively seeking employment in 
another field.  He continued to report social isolation and 
intrusive thoughts.  He stated that he had been unable to 
train a Vietnamese employee at his previous job because he 
"just can't work with them."  He also advised the examiner 
that he had nightmares.  Mental status examination was 
normal, with a slightly depressed mood.  

During an April 1992 VA examination, the Veteran's symptoms 
were unchanged and had not worsened.  He was still 
unemployed, attributing his inability to work to his back, 
neck and feet disorders.

On VA examination in January 1995, the Veteran reported 
worsening musculoskeletal pain which continued to affect his 
ability to maintain employment.  He was still living alone 
and socially isolated.  He still had intrusive thoughts, 
which were sparked by diesel fuel and exposure to Vietnamese 
individuals.  He also had nightmares.  Mental status 
examination was normal, with no delusions or hallucinations 
and a normal thought process.  

The Veteran received a clinical neuropsychological consult in 
September 1997.  He again attributed his inability to work to 
his musculoskeletal pain.  He was living alone and socially 
isolated, but reported a good relationship with his son.  He 
no longer took pleasure in previously enjoyable activities.  
He indicated that he had had thoughts of suicide, but had no 
plan or intent.  His PTSD symptoms remained unchanged, with 
intrusive thoughts and isolation constituting the bulk of the 
symptomatology.  

The Veteran received another VA examination in April 2002.  
The Veteran was residing in Memphis, Tennessee, with his 
sister and brother-in-law, and prior to that, had lived with 
a brother in Chattanooga.  He spoke with his son on holidays 
and birthdays.  He reported that he had been employed with 
Federal Express from 1995 to 1999.  He indicated to the 
examiner that since his discharge from service, he often 
could not hold a job for more than 1 to 2 years at a time.  
He was enrolled in no psychiatric care or group therapy.  
Clinical notes from VAMC Memphis made reference to "no acute 
distress"; "no defects in concentration"; "affect 
normal"; and "depression screening negative."  

On mental status examination, the Veteran's speech was normal 
and thought process was articulate, rational, and goal 
directed.  His memory and ability to concentrate were not 
impaired.  There were no hallucinations or delusions, nor was 
there evidence of suicidal or homicidal ideation.  Mood was 
"congenial" and affect was "euthymic to smiling."  There 
were no signs of depression or anxiety.  He drank alcohol on 
a daily basis and reported a prior history of drug use.  His 
PTSD symptoms were consistent with those reported in the 
past.  His "major complaints seemed to center on his 
[musculoskeletal] pain."  The Veteran reported sleep 
impairment due to pain rather than PTSD symptoms.  He spent 
his days "sleeping and watching TV."  He cooked his own 
meals, and enjoyed reading the Bible and reading articles on 
the Internet.  He was responsible for his grooming and 
hygiene and assisted with chores around the house.  The 
examiner found that there was "no worsening of [PTSD] that I 
can discern."  The PTSD symptoms were described as 
"moderate in terms of impairing social and industrial 
capacity."  A GAF of 55 was assigned.  

The Veteran received another VA examination in May 2005.  
During this examination, he reported increased frequency of 
nightmares involving Vietnam, which he attributed to the 
escalating war in Iraq.  He avoided Vietnamese individuals at 
all costs.  He had a diminished interest in activity, 
feelings of detachment and estrangement, and restricted range 
of affect.  He had a limited relationship with his son and a 
sense of a foreshortened future.  He also reported 
irritability and outbursts of anger, difficulty falling and 
staying asleep, and difficulty concentrating.  He had not 
pursued any treatment or rehabilitation since his last VA 
examination.  The Veteran's GAF score was 55.  On the basis 
of this examination, the Veteran was awarded a disability 
evaluation of 50 percent, effective May 5, 2005.  The Veteran 
expressed agreement with the rating but filed a timely appeal 
as to the effective date.

After considering all of the evidence of record, including 
the Veteran's GAF scores, the Board finds that, from October 
30, 1987, the effective date of the assignment of a 30 
percent rating for PTSD, to May 5, 2005, the Veteran's PTSD 
was characterized by intrusive thoughts triggered by diesel 
fuel, helicopters, and encounters with individuals of Asian 
descent, as well as social isolation and intermittent 
nightmares.  Although the Veteran has had periods of 
unemployment, at no time did he or the VA examiners attribute 
his inability to work to his PTSD symptomatology; rather, it 
was attributed to his back, neck and bilateral foot pain.  

The Veteran was divorced several years prior to the filing of 
his claim, and he has not indicated that his divorce was due 
to PTSD symptomatology.  He has maintained a relationship 
with his son, although it is limited, and has lived off and 
on with family members throughout the years.  He has 
consistently maintained that he has no social friends or 
acquaintances.

The Board finds that, under the criteria in effect prior to 
November 7, 1996, the Veteran's symptoms throughout the 
appeal period more nearly approximated a disability 
characterized by definite (distinct, unambiguous, and 
moderately large in degree, more than moderate but less than 
rather large) impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
with psychoneurotic symptoms resulting in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  See 38 C.F.R. § 
4.132, Diagnostic Code 9411 (1996); see also VAOPGCPREC 9-93 
(November 1993).  There is no evidence of a considerably 
impaired ability to establish or maintain effective or 
favorable relationships with people, or reliability, 
flexibility, and efficiency levels that were so reduced by 
reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.  Thus, a 30 percent 
evaluation is warranted under the former criteria.

The criteria for rating mental disorders were changed, 
effective November 7, 1996; thus, all evidence submitted 
after this date must also be evaluated under the new 
criteria.  Under these criteria, the Veteran's symptoms from 
November 7, 1996, to May 5, 2005, more closely approximated a 
disability manifested by occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  They 
were not productive of occupational and social impairment 
with reduced reliability due to such symptoms as flattened 
affect, impaired speech, difficulty understanding complex 
commands, impairment of short- and long-term memory, and 
impaired abstract thinking.  In fact, all of the Veteran's VA 
examinations from November 7, 1996, to May 5, 2005, noted 
that the Veteran had an excellent memory and a normal thought 
process, with normal to euthymic affect.  Although there was 
a reference to possible suicidal ideation in September 1997, 
the Veteran had no plan or intent, and on the VA examination 
immediately following that consult, dated in April 2002, 
suicidal ideation was denied, and the Veteran was noted to be 
in a quite cheerful mood.  The Board finds that the Veteran's 
PTSD symptomatology from November 7, 1996, to May 5, 2005, 
more closely approximated the criteria for a 30 percent 
rating under the current rating criteria. 

Upon review of the evidence of record, it was not factually 
ascertainable that the Veteran's service-connected PTSD was 
50 percent disabling at any time prior to May 5, 2005.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.   


ORDER

Entitlement to an effective date earlier than May 5, 2005, 
for the award of a 50 percent disability evaluation for post-
traumatic stress disorder (PTSD) is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


